                   Case 19-12665-BLS           Doc 79     Filed 06/03/21   Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

 IN RE:                                                            CHAPTER 13

 Claudio T. Smarrelli,                                             CASE NO. 19-12665 BLS
 Louise P. Smarrelli,

                Debtors
 _________________________/

                  AFFIDAVIT OF DEFAULT WITH NOTICE
       THAT AUTOMATIC STAY IS LIFTED AND THAT MOVANT INTENDS TO
               FORECLOSE ON 27 SUSSEX DR, LEWES, DE 19958

        Please take notice that the debtors, Claudio T. Smarrelli and Louise P. Smarelli have

failed to comply with the terms of the Order of this Court dated September 22, 2020. The

debtors have failed to pay the post-petition payments for the months of February 1, 2021 through

May 1, 2021. The total amount to cure this default is:


             Number of               From        To           Payment           Total
             Payments                                         Amount          Amounts
                                                                             Delinquent
                  1         3/1/2021           3/1/2021       $1,410.27       $1,410.27
                  2         4/1/2021           5/1/2021       $2,161.78       $4,323.56
            Less Suspense Balance                                            ($1,267.02)
            Attorney’s Fees                                                    $100.00
            TOTAL DUE TO CURE                                                 $4,566.81

Payment in full to cure the default was due to the Movant by no later than the close of business

on May 17, 2021. Notice of Noncompliance was mailed to the debtor on May 7, 2021 and notice

was given to counsel of record and filed with the Court electronically on May 7, 2021, with no

cure having been made within the ten (10) day cure period. Pursuant to paragraph 14 of the

Stipulation Order, the Automatic Stay is to be immediately lifted upon the filing of this




Affidavit of Default and Termination of Stay
File #: 20-06069
                   Case 19-12665-BLS           Doc 79    Filed 06/03/21     Page 2 of 3




Affidavit. Notice is hereby given that the Movant intends to initiate foreclosure proceedings on

the real property and improvements thereon known as 27 Sussex Dr, Lewes, DE 19958.

Dated: June 3, 2021                                     Respectfully submitted,

                                                         /s/ Christina J. Pross
                                                        Christina J. Pross, Esq. (Bar No. 5376)
                                                        Marinosci Law Group, PC
                                                        824 N. Market Street, Ste. 901
                                                        Wilmington, DE 19801
                                                        Ph: 302-691-9981
                                                        cpross@mlg-defaultlaw.com
                                                        Attorney for Movant




Affidavit of Default and Termination of Stay
File #: 20-06069
                   Case 19-12665-BLS              Doc 79     Filed 06/03/21    Page 3 of 3




                                               Certification of Service

           I HEREBY CERTIFY that copies of the foregoing Affidavit of Default were mailed by

first class mail, postage pre-paid (or electronically), this 3rd day of June, 2021, to the following

parties:

Claudio T. Smarrelli                                        Michael B. Joseph, Esquire
27 Sussex Dr                                                824 Market Street
Lewes, DE 19958                                             PO Box 1351
                                                            Wilmington, DE 19899
Louise P. Smarrelli                                         Chapter13 Trustee
27 Sussex Dr
Lewes, DE 19958                                             United States Trustee
Debtors                                                     844 King Street, Room 2207
                                                            Lockbox #35
William F. Jaworski, Jr.                                    Wilmington, DE 19899
Law Office of William F. Jaworski                           US. Trustee
1274 S. Governors Ave.
Dover, DE 19904
Attorney for Debtors


                                                           Respectfully submitted,

                                                            /s/ Christina J. Pross
                                                           Christina J. Pross, Esq.




Affidavit of Default and Termination of Stay
File #: 20-06069
